                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4

                                   5
                                         HTC CORP. AND HTC AMERICA, INC.,                   Case No. 20-cv-04545-YGR
                                   6
                                                       Plaintiffs,                          ORDER OF DISMISSAL WITHOUT
                                   7                                                        PREJUDICE
                                                 v.
                                   8
                                         ZIPIT WIRELESS, INC.,
                                   9
                                                       Defendant.
                                  10

                                  11

                                  12          In light of the parties’ standstill agreement that includes an agreement that plaintiffs would
Northern District of California
 United States District Court




                                  13   not file an amended complaint, the Court hereby DISCHARGES the order to show cause and

                                  14   DISMISSES the action WITHOUT PREJUDICE.

                                  15          IT IS SO ORDERED.

                                  16   Dated: May 27, 2021                          ______________________________________
                                                                                            YVONNE GONZALEZ ROGERS
                                  17                                                   UNITED STATES DISTRICT COURT JUDGE

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
